Citation Nr: 1818410	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-50 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1952 to June 1956.  The Veteran passed away in May 2014. The Appellant is his widow, who has been substituted     as the claimant in this matter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was last remanded for further development in January 2016, which has been completed.

The Board also notes that the Appellant was scheduled for a videoconference hearing on March 29, 2018.  However, in correspondence dated February 2018, the Appellant, through her representative requested to withdraw her hearing request due to illness.  38 C.F.R. § 20.704(d) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Bilateral pes planus was noted upon entrance on active duty, and the most probative evidence indicates that the pre-existing bilateral pes planus was not aggravated beyond normal progression by active service.

2.  The competent and probative evidence does not show that the Veteran was unemployable as a result of his service-connected disabilities.

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral pes planus or other foot disability have not been met.  38 U.S.C. §§ 1110, 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).

2.  The criteria for establishing entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) (2017) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

If a pre-existing disorder is noted upon entry into service, the claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  38 U.S.C. § 1153.  A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  Where a pre-existing condition was noted upon entry into service, the claimant has the burden of showing that the pre-existing condition worsened in service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).     If the claimant establishes worsening in service, then the disability is presumed to have been aggravated in service, and the burden shifts to VA to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Green v. Derwinski, 1 Vet. App. 320 (1991). "Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has alleged that he was provided shoes and boots at enlistment that were two sizes too large and that doctors later told him that was what had caused     his fallen arches. He stated that he did not receive any treatment in the Navy for    this condition, but did receive some treatment in civilian life but no records were available.  The Appellant noted that she and the Veteran were married in November 1972 and that he suffered from foot problems the entire time she has known him. She stated that he had to have special inserts made. She stated that she believes     that his condition was the result of his military service.

As an initial matter, the Board notes that the Veteran has been diagnosed during    the course of the appeal with bilateral pes planus and plantar fasciitis.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.  Thus, the question becomes whether his condition is related to service or was aggravated during service.

Service treatment records show third degree pes planus with pronation moderate was noted on his June 1952 entrance examination, but he was found physically fit for full military duty.  The Veteran's service treatment records are devoid of any complaints of or treatment for pes planus or his feet. In June 1956, the Veteran was released to inactive duty and on his separation examination, the Veteran was noted with a bilateral pronation of the feet, which existed prior to enlistment (EPTE). The 1956 examiner found the Veteran physically qualified for release to inactive duty and to perform all the duties of his rank at sea and in the field.  

Following service, VA treatment records show that in June 2008 the Veteran was diagnosed with mild plantar fasciitis and pes planus valgus.  At that time, he was prescribed geri-soft orthotics with a deep heel cup for bilateral low arches.  

Upon review of the record, the Board finds that the Veteran's third degree pes planus was noted on his entrance examination; thus, the presumption of soundness does not attach.  As mentioned, to obtain service connection for a pre-existing documented disability, the Veteran has the burden of showing that the pes planus underwent an increase in severity during service.  However, the Board finds that there is no competent and probative evidence showing worsening of the condition during service. 

In this regard, the service treatment records reveal no complaints of foot pain or pes planus during service, and his separation examination noted bilateral pronation. At entrance and discharge he had a physical profile of "1" for the lower extremities, which indicates no limitations, and he was found fit for duty on both examinations. See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993). A rating of "1" in any of the six categories is the highest rating possible and means that the inductee's condition in that category should not result in any limitations in military assignments. Id. Ratings from "2" to "4" indicate the existence of physical conditions that will    result in progressively more severe restrictions on the type of assignments that     the inductee may be given. Id. Thus, no change in the Veteran's profile status was reflected in his separation examination findings.

A medical opinion was obtained in October 2014 to address his claim.  The examiner opined that the Veteran's pes planus, which clearly and unmistakably existed prior     to service, was not permanently aggravated beyond its natural progression by his military service.  The examiner explained that the evidence clearly and unmistakably indicated the presence of bilateral pes planus at induction as well as at discharge.     He stated that the lack of treatment during service would tend to indicate that there was no worsening of the claimed condition. He stated there is no medical evidence proximate to the Veteran's discharge which supports any worsening of this condition.  

Moreover, the examiner noted that post-service documents, to include professional notes and lay statements, indicate ongoing care for this condition, as well as plantar fasciitis and onychomycosis.  However, he stated that the clear absence of evidence of any worsening does not support any service aggravation of the bilateral pes planus, despite the presence of plantar fasciitis, which more than likely has a direct correlation.  He stated there is insufficient evidence to suggest that plantar fasciitis was diagnosed in or treated in service or proximate to the Veteran's discharge from service.  

Lastly, he stated there is an onychomycosis condition, a fungal infection of the toenails, noted in the evidence. However, he stated there is insufficient evidence to show its onset during the Veteran's period of service or proximate to his discharge.  The examiner opined the Veteran's pes planus was less likely than not aggravated beyond the natural progression of the disease due to or as a result of his military service; the plantar fasciitis condition, diagnosed post-service, was likely a direct result of the bilateral pes planus condition; and the fungal infection of the toenails (onychomycosis) was not likely a result of or caused by the Veteran's military service.

The Board acknowledges that the Veteran served as a dental assistant in service, and therefore may have some basic medical knowledge and training as it pertains   to the head and mouth. However, there is no indication that he has any medical degree or medical training other than as a dental assistant, and his occupations following service have included working for the Department of Labor, seemingly   as an inspector.  Additionally, although the Appellant believe that the Veteran's bilateral pes planus was caused or aggravated by service, as a lay person, she       has not shown that she has the specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiology).  In this regard, the question of whether a pre-existing pes planus disability was permanently worsened by service and whether other foot conditions are related to service are matters not capable of lay observation and requires medical expertise to determine. Moreover, the Board finds the opinion of the Veteran to be well outside of his area of expertise, and finds the opinion of the VA examiner to be significantly more probative than the Veteran's and Appellant's opinions. See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  There is no probative medical opinion linking the Veteran's current foot disabilities to    service.

In summary, the preponderance of the competent and probative evidence is against the claim, and service connection is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence is against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

B.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran's service-connected disabilities are rhinosinusitis with headaches, rated as 30 percent disabling from November 9, 2007 and hemorrhoids, rated as zero percent disabling from June 30, 1956.  Accordingly, the Veteran does not meet the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of a veteran who is unemployable by reason of        a service-connected disability, but who fails to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service,    for extraschedular consideration. See 38 C.F.R. § 4.16(b).

In order to establish entitlement to a TDIU, there must be impairment so severe    that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  The question in a TDIU claim is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or to the impairment from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose, 4 Vet. App. 361.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claim.  The Veteran did not complete VA Form 21-8940 as requested in April 2009.  While failure to complete the form is not fatal to a TDIU claim in and of itself, his failure to do so deprives the Board of information as to the Veteran's employment history, educational history and training, and income information needed to address a claim for TDIU.  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Per the March 2008 VA examination for increased evaluations for his service-connected disabilities, the Veteran was noted as having retired from the U.S. Department of Labor in January 2008.  The examiner noted the Veteran reported that the effects of his rhinosinusitis with headaches on his occupational functioning were that he would need to leave work due to the symptoms associated with his condition, that he missed approximately six days in 2007, and when his symptoms occur, he cannot do anything and will need to rest in a dark room. Regarding the effect of his hemorrhoid condition on his occupational functioning, the examiner 
noted the Veteran reported that the condition impacted his job due to the discomfort.  He stated that he did have a sit-down job with lots of driving. 

The Board acknowledges that the Veteran's co-worker submitted a statement in June 2009 that she occupied a work space next to his from October 2001 until      the time he retired last year.  Because of this, she stated she became aware of his chronic sinus problems and that for the past several years he always had tissues 
or a handkerchief on hand and usually had a runny nose. A February 2010 letter from the Veteran's private physician noted that the Veteran was under his case     for Parkinson's disease and that he required 24-hour care at home. Therefore, the physician stated that the Veteran's wife was his sole caretaker and he was not able to work outside of the home at that time.  He also stated that the only source of income coming into the home was from the Veteran's federal retirement program. 

However, nothing in the record indicates the Veteran retired as a result of his service-connected disabilities.  Rather, the only medical evidence indicating he      was unemployable linked it to a nonservice-connected disability.  

In sum, the Veteran does not meet the schedular criteria for a TDIU as his combined evaluation is 30 percent, and the preponderance of the probative evidence is against a 
finding that he is unemployable due solely to service connected disabilities. Moreover, the Veteran failed to complete a VA Form 21-8940 and information from the Veteran's prior employer could not be obtained.  See Wood, 1 Vet. App. at 193.  Accordingly,    the preponderance of the evidence is against the claim, referral of extraschedular consideration for TDIU is not warranted, and the claim for entitlement to a TDIU       is denied.  


ORDER

Entitlement to service connection for bilateral pes planus with plantar fasciitis is denied.

Entitlement to TDIU is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


